    Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.1 Filed 06/17/21 Page 1 of 33




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

KARANJIT MALHI, as Personal Representative,
for the ESTATE OF KANWARBIR SINGH
MALHI, deceased,

        Plaintiff,                               Case No. 21-11424

v                                                Hon.

THE CHARTER OF SHELBY TOWNSHIP,
Police Officer JASON ZUK in his individual
capacity, and Police Officer JOSEPH
WOJCIK in his individual capacity,

      Defendants.
__________________________________________________________________
 AKEEL & VALENTINE, PLC
 Shereef H. Akeel (P54345)
 Hasan Kaakarli (P81099)
 Adam S. Akeel (P81328)
 Attorneys for Plaintiff
 888 W. Big Beaver Rd., Ste. 420
 Troy, MI 48084-4736
 (248) 269-9595
 shereef@akeelvalentine.com
 hasan@akeelvalentine.com
 adam@akeelvalentine.com


                        COMPLAINT AND JURY DEMAND


        NOW COMES Plaintiff, KARANJIT MALHI, as Personal Representative,

for the ESTATE OF KANWARBIR SINGH MALHI, deceased, by and through his
 Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.2 Filed 06/17/21 Page 2 of 33




undersigned counsel, Akeel & Valentine, PLC, and for his complaint against

Defendants, THE CHARTER OF SHELBY TOWNSHIP, JASON ZUK, and

JOSEPH WOJCIK, states as follows:

                         PRELIMINARY STATEMENT

      1.     This civil rights and wrongful death action involves the shocking, tragic

shooting of a mentally-ill young man without any valid excuse or legal justification.

This case demonstrates a clear use of excessive force, and the lack of regard and/or

training of officers in dealing with a mentally challenged citizen. On November 2,

2018, then-25-year-old, Kanwarbir Singh Malhi’s mother, Gurraj, called police to

report that her son has mental health issues and was missing. She also reported that

he had taken her vehicle without her permission. She made it clear that she was

calling about the well-being of her mentally ill child, not about the return of the car.

Around 1 a.m. on November 3, 2018, Kanwarbir had returned home and parked his

mother’s vehicle right by her home. Then, an officer – who was patrolling the area

and had taken the initial report where he learned from the mother of her child’s

mental challenges – spotted the car, abruptly exited his vehicle with his weapon

drawn on Kawnarbir, and ordered Kanwarbir to stay in the car. The officer further

escalated the situation by retrieving his police dog which was barking ferociously,

called for backup who also arrived with their guns drawn, knowing all along that the

car has now been returned safely with the mentally ill son inside it. Still, officers on


                                           2
 Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.3 Filed 06/17/21 Page 3 of 33




the scene secured the perimeter and decided to wait for their sergeant before taking

further action. Meanwhile, they also began to search for, and retrieve, non-lethal

weapons. Afterwards, officers ordered Kanwarbir out of the car – which he first

tried to do but was ordered to stay in the car – and he agreed, if officers put the police

dog away. At around 1:08 a.m., a final officer arrived on the scene. Seconds later,

that last officer on the scene asked which vehicle Kanwarbir was in and shot

Kanwarbir in the chest and neck as he was getting out of the car as ordered, killing

him within a second of getting out of the car, and with his family within earshot.

With the sound of a gunshot still ringing in their ears, a family cries out, “[m]y

brother, my brother!”

                        JURISDICTIONAL ALLEGATIONS

      2.     This action arises under 42 U.S.C. § 1983 and 42 U.S.C. § 1985.

      3.     Jurisdiction is conferred by 28 U.S.C. § 1331 and 28 U.S.C. § 1343.

      4.     This Court has supplemental jurisdiction over Plaintiff’s state law

claims under 28 U.S.C. § 1367.

      5.     The acts complained of occurred in the Eastern District of Michigan,

and venue is proper in this Court under 28 U.S.C. § 1391(b)(2).

      6.     Plaintiff seeks damages for the Estate, including any and all damages

and attorney fees recoverable pursuant to the Wrongful Death Statute, MCL




                                            3
 Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.4 Filed 06/17/21 Page 4 of 33




600.2922, and 42 U.S.C. Sections 1983 and 1988, including costs, and any further

relief the Court deems proper.

                                       PARTIES

      7.        Kanwarbir Singh Malhi is Sikh and of Indian origin and was a resident

of Shelby Township, in the State of Michigan.

      8.        Upon information and belief, Defendants, Officer Jason Zuk and

Officer Joseph Wojcik, are residents of the State of Michigan, and at all relevant

times were employed by the Shelby Township Police Department (“STPD”).

      9.        At all relevant times, Defendant Shelby Township is a charter township

regulated by the Charter Township Act adopted by the Michigan State Legislature.

      10.       Upon information and belief, at all relevant times, Defendant Shelby

Township oversees and supervises the Shelby Township Police Department.

      11.       When the events alleged in this Complaint occurred, Defendants Zuk

and Wojcik were acting within the course and scope of their employment and under

color of law.

      12.       At all times relevant to this Complaint, these Defendants acted toward

Plaintiff under color of statutes, ordinances, customs, and usage of the State of

Michigan, Shelby Township, and the Shelby Township Police Department.

      13.       Plaintiff also sues Defendants Zuk and Wojcik in their individual

capacities.


                                            4
 Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.5 Filed 06/17/21 Page 5 of 33




                            FACTUAL ALLEGATIONS

      14.      Plaintiff repeats and re-alleges the foregoing paragraphs, as though

fully set forth herein.

Kanwarbir struggles with mental illness.

      15.      In November 2018, Kanwarbir lived at home with his father, Rachhpal

Malhi; his mother, Gurraj Kaur Malhi; and sister, Krisham Malhi, who was a minor

at the time.

      16.      At that time, Kanwarbir was a 25-year-old male who suffered from

mental health issues.

      17.      Kanwarbir began showing signs of mental illness around the age of 15

years old and these symptoms became more severe as he grew older.

      18.      Kanwarbir was diagnosed with bi-polar disorder six months to a year

before the incident that ended his life.

      19.      Kanwarbir had also recently begun taking Suboxone to wean himself

off opioids.

Gurraj’s first call to Shelby Township Police Department which is then alerted to
Kanwarbir’s mental illness.

      20.      On November 1, 2018, Shelby Township Police Department (“STPD”)

officers were dispatched to Kanwarbir’s home “on a mental health call.”

      21.      The Dispatch Report for this call notes that “Caller thinks her mentally

challenge [sic] son ran away.”

                                           5
 Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.6 Filed 06/17/21 Page 6 of 33




      22.    Defendants’ police report on the call, CR No. 180030935, notes that

“Shelby dispatch advised the caller [Gurraj] originally called about her son

(Kanwarbir Malhi) being possibly missing, but later found him in at the residence

in an agitated state.”

      23.    Gurraj, who had been at work, could not get a hold of her son, leading

her to believe that he had gone missing.

      24.    STPD Officers Boehm, Nicely, and Sergeant Bunch answered the call.

      25.    Just before STPD officers arrived at the residence, Gurraj had arrived

home and found Kanwarbir in his room.

      26.    Defendants’ police report notes that even though Gurraj had located her

son, she “asked that STPD officers check on him to see how he was doing.”

      27.    When the STPD officers arrived at the residence, Gurraj told them that

she had received a text message from her nephew telling her that Kanwarbir had sent

him a message about “going far away” which scared her.

      28.    Gurraj explained to the officers that in her culture, this meant that he

wanted to harm himself.

      29.    Gurraj explained that her son, Kanwarbir, was “mentally upset” and

“was explaining that her son has had a history of mental health issues.”

      30.    Gurraj also cited previous trips to the hospital for these issues.

      31.    Officers then asked Gurraj if he might have any weapons.


                                           6
 Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.7 Filed 06/17/21 Page 7 of 33




      32.    Gurraj denied that they have any weapons in the home.

      33.    Gurraj also confirmed with the officers that Kanwarbir lives in the

apartment with her.

      34.    Gurraj allowed the officers into the apartment and led them to

Kanwarbir’s bedroom.

      35.    Kanwarbir was in his bed when officers came to his door, and

Kanwarbir asked them to leave.

      36.    Kanwarbir repeatedly requested privacy, for officers to leave him alone,

and that he was fine.

      37.    Officers asked Kanwarbir to show them his hands.

      38.    Kanwarbir eventually lifted his hands from beneath the sheets and

stated that he was going to take a video of the interaction.

      39.    Defendants’ police report also noted that “Kanwarbir stated to all

officers on scene that he did not wish to hurt himself or anyone else.”

      40.    STPD officers then determined that no protective custody was needed

and advised Gurraj, Kanwarbir’s mother, on the probate process to obtain a court

order for mental evaluation.

Gurraj’s second call to STPD, and Kanwarbir’s mental condition is again reported
to STPD officers.




                                          7
 Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.8 Filed 06/17/21 Page 8 of 33




      41.   A day later, on November 2, 2018, at around 4:57 p.m., Gurraj reported

that her son, Kanwarbir, had gone missing and appeared to have taken her 2005

Honda vehicle without her permission from their apartment.

      42.   Recognizing that this was a domestic family dispute call, the Dispatch

Report for this call notes, “Caller stated her son took her gray Honda [Civic] last

night without permission.”

      43.   Official reports from the STPD describe the matter as the Unauthorized

Driving Away of an Automobile (“UDAA”), codified as MCL § 750.414, which is

a misdemeanor offense.

      44.   Defendants’ police report, CR No. 180031051, also notes that the

verified offense was a “2475 Motor Vehicle as Stolen Property – Unauthorized Use

(inc Joy Riding)” – which is a misdemeanor.

      45.   Defendant, STPD Officer Joseph Wojcik, responded to the call and

interviewed Kanwarbir’s mother, Gurraj, at their apartment.

      46.   STPD Officers Hansen and Gammichhia were also on scene as backup.

      47.   Gurraj told Defendant Wojcik that, in addition to her son being missing,

the keys to her 2005 Honda Civic were missing and that she suspected her son,

Kanwarbir, took them.




                                        8
 Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.9 Filed 06/17/21 Page 9 of 33




         48.   Gurraj stated that she did not know where Kanwarbir was but told

STPD officers, including Defendant Wojcik, that Kanwarbir talked about a rehab

center and a mental hospital.

         49.   Gurraj stated that the vehicle was last seen on November 1, 2018 around

7 p.m.

         50.   Defendant Wojcik then confirmed specifically that Gurraj wanted the

vehicle located and Kanwarbir’s welfare checked, only.

         51.   Defendant Wojcik then left a business card with Gurraj and advised her

to call if Kanwarbir returned with the vehicle.

         52.   Defendant Wojcik then entered the vehicle, a 2005 Grey Honda Civic,

License Plate # CJQ692, into LEIN as stolen and sent out a “Be on the Lookout”

notice with vehicle and suspect information.

Kanwarbir returns home with the vehicle and is killed by STPD officers.

         53.   Hours later, just after midnight, on November 3, 2018, at around 1 a.m.,

Defendant Wojcik recognized a vehicle entering the apartment complex, Spring Hill

Apartments, where Kanwarbir lived with his parents and sister, and where Defendant

Wojcik himself had taken the UDAA report by Kanwarbir’s mother just a few hours

earlier, knowing, as well, that Kanwarbir was mentally ill.

         54.   Defendant Wojcik radioed dispatch with the vehicle’s license plate.




                                           9
Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.10 Filed 06/17/21 Page 10 of 33




      55.    Dispatch – STPD Officer Beth Walsh – returned the radio call

confirming the plate, “returns on a 2005 Honda Civic coming back stolen out of our

department think that was the call that dayshift entered earlier.” Defendant Wojcik

himself investigated that “call that dayshift entered earlier.”

      56.    At no point did dispatch or Defendant Wojcik clarify that this was a

missing person or domestic issue where a mother reported her child, Kanwarbir, had

gone missing, had mental health issues, is who she believed took her car without her

permission, and is concerned about his well-being.

      57.    Defendant Wojcik was aware, by virtue of his being at Kanwarbir’s

residence a few hours earlier and speaking with Gurraj, that the vehicle was now

returned safely and Kanwarbir had returned to his mother’s home.

      58.    Defendant Wojcik was also aware of Kanwarbir’s mental health

challenges, as described by his mother.

      59.    Despite this, as Kanwarbir parked his mother’s Honda Civic in a

parking space directly in front of their apartment where they both live, Officer

Wojcik turned on his police lights and parked his police cruiser a little behind and

to the side of the vehicle Kanwarbir just parked.

      60.    Immediately, and with no one in danger or imminent harm, Defendant

Wojcik took out his gun and held Kanwarbir at gun point just outside Kanwarbir’s,




                                          10
Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.11 Filed 06/17/21 Page 11 of 33




and his mother’s, apartment despite him assuring the mother that he would locate

the vehicle and check on Kanwarbir’s welfare, only.

      61.    Defendant Wojcik then ordered Kanwarbir to shut his vehicle off.

      62.    Kanwarbir complied.

      63.    At gun point, Defendant Wojcik also ordered Kanwarbir to put his

hands outside the driver’s side window.

      64.    Kanwarbir again complied.

      65.    All the while, Defendant Wojcik’s police dog was ferociously barking

from inside the police cruiser.

      66.    Defendant Wojcik also never puts his firearm away, and there was no

one in danger or in imminent harm.

      67.    After a few moments, Kanwarbir pulled his hands back into the car.

      68.    At one point, Kanwarbir opened the driver’s side door to exit the

vehicle but was met with yells by Defendant Wojcik to get back in the vehicle.

      69.    Three minutes later – while still having the son who was sitting in the

car at gun point – at around 1:03 a.m., Officer Messing arrived on the scene.

      70.    Officer Messing immediately exited his vehicle with his department

issued firearm drawn and joined Defendant Wojcik.




                                          11
Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.12 Filed 06/17/21 Page 12 of 33




      71.    Again, Defendant Wojcik knew that the car was safely returned home

and that the son was mentally ill, as reported by his mother to the officer earlier in

the day.

      72.    Additionally, Kanwarbir was not a large man – he was visibly skinny

and weighed all of around 155 pounds.

      73.    Still, with their firearms out, no one in danger or in imminent harm, the

son being mentally ill, the child and car safely returned home to the mother, and only

a misdemeanor involved, Defendant Wojcik and Officer Messing repeatedly shouted

for Kanwarbir to place his hands out of the window and started threatening him that

they will let the dog out on him.

      74.    Several times, Kanwarbir asked officers, “what did I do?”, after he had

returned home with his mother’s car.

      75.    STPD officers, including Defendant Wojcik’s, never answered

Kanwarbir’s question.

      76.    Instead, a witness reported that she “heard the police telling

[Kanwarbir] to put [his] hands out of the window or they will, ‘let the dog go.’”

      77.    In addition to pointing their firearms at Kanwarbir, Defendant Wojcik

also brought out his police dog and threatened to release it on Kanwarbir.




                                         12
Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.13 Filed 06/17/21 Page 13 of 33




      78.   Indeed, dashcam footage shows that Defendant Wojcik was in

possession of a large German Shepard that was outside the police car and just a few

feet away from Kanwarbir barking relentlessly at him.

      79.   Another witness reported that she heard an officer shout, “Get your

hands out of the window or we will have to let the dog on you.”

      80.   Recordings obtained indicate that Defendant Wojcik then told other

STPD officers that Kanwarbir allegedly had a gun.

      81.   At one point, Kanwarbir’s sister, Krisham, came out of their apartment

and asked STPD officers to allow her to speak to Kanwarbir.

      82.   Krisham also told officers that Kanwarbir did not have a gun.

      83.   Officers ordered the sister, Krisham, back inside her house where

Kanwarbir and their mother lived.

      84.   Dashcam footage shows that with no bystanders in sight, no one in

imminent danger, with the son safely returned home, and with the car returned to its

parking spot, there was no indication to establish what the sense of urgency was for

Defendant Wojcik (and later Defendant Zuk) to rush in and threaten a mentally ill

person with their guns drawn to get him out of the car with the dog barking – for a

misdemeanor offense – all within earshot of his mother’s house.

      85.   However, apparently at one time recognizing that Kanwarbir was not

posing an immediate threat to anyone, and with the situation relatively stable,


                                        13
Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.14 Filed 06/17/21 Page 14 of 33




Defendant Wojcik advised that he would wait to take further action until his sergeant

arrives.

      86.    At around 1:05 a.m., STPD Officer Robert Veprauskas arrived on the

scene, exited his vehicle, and also pointed his firearm at Kanwarbir who was still in

the vehicle he parked.

      87.    After assessing the situation further, Officer Veprauskas then asked

Officer Messing if he had the less than lethal shotgun.

      88.    Officer Messing responded that Sergeant Barr should have it.

      89.    At around 1:07 a.m., STPD officers reported that they could not hear

what Kanwarbir was saying.

      90.    At around 1:08 a.m., Officer Jeffrey Walsh arrived at the scene.

      91.    Also, at around 1:08 a.m., Defendant Jason Zuk arrived at the scene.

      92.    Dashcam footage shows Defendant Zuk listening to music describing

an abusive relationship, titled “Blown Away”, as he drove to the scene.

      93.    As soon as Defendant Zuk exited his vehicle, he was armed with his

shotgun and asked Defendant Wojcik, “which vehicle”, who then pointed out the

Honda.

      94.    Defendant Wojcik then informed Defendant Zuk that Kanwarbir said

he would “come out” if the dog was put away.




                                         14
Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.15 Filed 06/17/21 Page 15 of 33




      95.   Defendant Zuk stationed himself standing behind the bed of a truck that

was parked one open parking spot away and to the left of the Honda – providing him

full cover – and pointed his shotgun directly at Kanwarbir.

      96.   During this time, Kanwarbir had remained in the vehicle for over 8

minutes – as he was instructed before committing to “get out” of the vehicle after

the dog was put away – with the area being secured, and no one in immediate danger.

      97.   Seconds after telling Defendant Zuk that Kanwarbir would “get out” of

the vehicle when the dog was put away, and with no one in danger or imminent

harm, Defendant Wojcik turned back to Kanwarbir and began shouting, “dogs away,

put your hands out the window.”

      98.   Without even waiting for an officer to obtain less than lethal force as

was originally planned, or getting it himself, Defendant Wojcik did a reversal and

ordered the son to get out of the car while guns were drawn on him.

      99.   Again, dashcam footage show that at that moment – while there was no

one in imminent danger, the perimeter secured, a large police presence with guns

drawn, the son safely home, and the car parked back in its place – there was no

reason for Defendants to begin threatening a known mentally ill person with force,

including being attacked by a dog, if he does not come out of his mother’s car that

was already parked at his, and his mother’s, residence.




                                        15
Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.16 Filed 06/17/21 Page 16 of 33




      100. Meanwhile, there is no evidence that the vehicle was stolen as

Defendant Wojcik described, or that the mother ever said that the vehicle was stolen,

and officers are well aware that a child taking a car without their parents’ permission

is actually a domestic dispute and that the child’s conduct amounts to a mere

violation of the joy riding statute.

      101. Indeed, insurance records show that Kanwarbir was an authorized

driver for the vehicle in question.

      102. All along, while Kanwarbir was being ordered to get out of the car,

Defendant Zuk aimed his rifle at the head of Kanwarbir, and was within eyesight of

Kanwarbir.

      103. Still, insisting on forcing him out of the car under the threat of force, as

Kanwarbir was exiting the vehicle, as ordered, and as soon as both of Kanwarbir’s

feet were on the ground, Defendant Zuk shot the son within earshot of his mother’s

apartment who heard the shot.

      104. Defendant Zuk shot Kanwarbir in the upper chest and neck area,

causing Kanwarbir to immediately fall onto the ground panting, wheezing, and

scrambling in pain before dying.

      105. In totality, nearly 10 minutes had lapsed between the arrival of the first

officer – Defendant Wojcik – and additional officers, and only 20 seconds had

elapsed between the time Defendant Zuk barged into the scene and shot Kanwarbir


                                          16
Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.17 Filed 06/17/21 Page 17 of 33




to death with his shotgun while he was stationed fully protected behind the cover of

a truck.

      106. As part of standard police practice, the first officer who arrives at the

scene should take command and shout orders or communicate with the suspect in

order to maintain clear communications, unless that officer cedes command to

another officer or a higher-ranking officer assumes command.

      107. Multiple officers yelling multiple different commands could lead to

confusion, including where, as here, one officer’s order to “walk towards” them

upon exiting the vehicle led to Kanwarbir getting shot for following that order.

      108. Indeed, Defendant Zuk was only a patrol officer, was not first at the

scene to assert command, and was never given command before he shot Kanwarbir

to death roughly 20 seconds after his arrival.

      109. In fact, during the seconds after Defendant Zuk’s arrival, and seeing

that the officers on the scene, including Defendant Zuk, Defendant Wojcik, Officer

Messing, and Officer Veprauskas, had formed a semi-circle surrounding

Kanwarbir’s vehicle, Officer Walsh went to the rear of a police vehicle to retrieve

the less than lethal shotgun and a shield.

      110. Defendant Wojcik, who had been engaged with Kanwarbir for nearly

10 minutes, was well aware of his mental condition, and was closest to Kanwarbir,

did not shoot at Kanwarbir.


                                             17
Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.18 Filed 06/17/21 Page 18 of 33




      111. Defendant Zuk was the only person to shoot Kanwarbir.

      112. Audio records also demonstrate that never once did Defendant Wojcik

inform his colleagues that they were dealing with a mentally ill or challenged person.

      113. Also, seconds before the shooting, again dashcam video shows that

Defendants Zuk and Wojcik were not under any danger or imminent harm

whatsoever, when Kanwarbir remained in his vehicle as ordered, and while they

waited for the Sergeant to arrive to use non-lethal force, if needed.

      114. Dashcam video and police reports further show that with at least six

police cars present, the officers keeping the perimeter secured, and no one was in

imminent harm while Kanwarbir remained in the vehicle, there was no reason for

Defendants Wojcik and Zuk to rush and escalate the situation – instead of de-

escalating the situation – by threatening the mentally ill person with lethal force, and

use of a dog, if he does not get out of the vehicle, until they were equipped with non-

lethal force to use, if needed.

      115. In other words, with the perimeter secured, no one in imminent danger,

the car returned safely home to the mother, and recognizing that the occupant is

mentally challenged, there was no sense of urgency or danger for Defendants Wojcik

and Zuk to escalate the situation by threatening lethal force and use of a dog if

Kanwarbir does not come out of his vehicle.




                                          18
Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.19 Filed 06/17/21 Page 19 of 33




         116. It is not clear why STPD Officers did not just wait it out or until the

occupant – who had returned the care safely and where the mother was just mainly

concerned about his well-being – came out or until the arrival of non-lethal force at

their disposal to safely resolve the incident. Instead, both Defendants, Wojcik and

Zuk, decided to escalate the situation, which resulted in the death of a son.

         117. It was not objectively reasonable for any of Defendant STPD’s

Officers, especially Defendant Wojcik who made the stop, to point lethal weapons

at Kanwarbir during the entire time, and continue to escalate the matter, resulting

the boy’s death.

         118. It was also not objectively reasonable for any of Defendant STPD’s

Officers, especially Defendants Wojcik and Zuk, to escalate the situation further –

as opposed to de-escalate – and/or use lethal force.

         119. Krisham witnessed her brother being shot by Officer Zuk, ran out of the

house, and cried out, “Oh my god” and “My brother, my brother!”

         120. Officers then ordered Krisham back inside her house, which she did

again.

         121. Officers later came to Kanwarbir’s apartment to further investigate him

by speaking to his mother, father, and sister, all of whom were present at the

apartment and either heard or saw STPD Officers engage with, and use excessive

force, on Kanwarbir.


                                          19
Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.20 Filed 06/17/21 Page 20 of 33




      122. Kanwarbir’s family reminded STPD Officers of Kanwarbir’s mental

health.

      123. Kanwarbir’s death was later ruled a homicide.

      124. This devastated the family and Kanwarbir’s mother and sister could no

longer speak to STPD Officers and left their apartment in a flood of emotions.

      125. Kanwarbir’s father was left with the excruciatingly difficult task of

speaking to the police force which killed his son.

      126. Kanwarbir’s father was distraught and told STPD that they should be

investigating criminals, not his son who had returned home and brought home the

vehicle at issue in the earlier November 2, 2018 police call by Kanwarbir’s mother.

      127. As a direct and proximate result of the Defendants’ actions, Kanwarbir

suffered physical and emotional injury, pre-death terror, conscious pain and

suffering, was deprived of his life, and lost the enjoyment of his young life.

      128. Defendants’ actions were reckless, willful, wanton, and malicious, thus

entitling Plaintiff to an award of punitive damages.

      129. Defendant Wojcik claimed Kanwarbir said he had a gun, however, no

gun was found on the scene or in Kanwarbir’s person when searched after Defendant

Zuk shot him. Also, dashcam footage shows no evidence that Kanwarbir allegedly

said he had a gun.




                                         20
Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.21 Filed 06/17/21 Page 21 of 33




      130. When paramedics left the scene, one witness described them as “not in

a hurry” because Kanwarbir was already dead.

      131. In the aftermath of Kanwarbir’s killing by Defendants, Defendants’

police reports and press releases claimed officers were “responding to the scene of

a stolen vehicle/armed suspect”, where, in fact, that vehicle was not stolen – which

would constitute a felony – but instead was taken without his mother’s permission –

which is only a misdemeanor.

      132. In essence, there were at least six STPD Officers involved and five

police vehicles for the commission of a misdemeanor regarding a vehicle that was

returned safely at the family’s home.

      133. At no point did Defendant Wojcik work to properly de-escalate the

situation further and properly inform his colleagues that they are dealing with a

domestic dispute involving a mentally ill son and his mother.

      134. Instead, Defendant Wojcik chose to continue escalating the situation by

holding Kanwarbir at gun point for approximately eight minutes while threatening

the use of a dog.

      135. Defendant Wojcik was well aware of Kanwarbir’s mental challenges.

      136. Incredibly, in Defendants’ police report, CR No. 180031051,

Defendant Wojcik wrote, in part, the following description of events regarding the

“[r]ecovered stolen auto”: “On scene writer held the subject at gun point and


                                        21
Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.22 Filed 06/17/21 Page 22 of 33




directed him to shut his vehicle off and to put his hands outside the drivers side

window. The subject complied and shut his vehicle off and then put his hands out

the window. After a few moments the occupant who was later identified at [sic]

Kanwarbir Singh Malhi started to be non-compliant with commands and pulled his

hands back into the car. Shortly, there after the vehicle was recovered.”

      137. Defendant Wojcik was well aware that the vehicle was returned home

safely by Kanwarbir himself – with no assistance from police – and was parked

where it was supposed to be at the mother’s home. The vehicle was not ‘recovered’

by the police – it was confiscated after being safely returned home. Wojcik was also

well aware that the primary purpose of the mothers 911 call was for the “well-being”

of her mentally ill child, as the recovery of the car was a secondary issue.

      138. As a direct and proximate result of the Defendants’ actions, Gurraj and

Rachhpal were deprived forever of their son’s love, support, services, care,

companionship, advice, guidance, counsel, instruction, and society, and suffered

mental anguish and extreme emotional distress, in addition to incurring funeral and

other expenses.

      139. As a direct and proximate result of the Defendants’ actions, Krisham,

and her older brother, Karanjit, were deprived forever of their brother’s love,

support, services, care, companionship, advice, guidance, counsel, instruction, and

society, and suffered mental anguish and extreme emotional distress.


                                          22
Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.23 Filed 06/17/21 Page 23 of 33




                                       COUNT I

                   FOURTEENTH AMENDMENT VIOLATIONS

          140. Plaintiff repeats and re-alleges the foregoing paragraphs, as though

fully set forth herein.

          141. Kanwarbir’s Constitutionally protected rights that Defendants violated

include the following:

             a. His right to liberty protected in a substantiative component of the Due
                Process clause of the Fourteenth Amendment which includes personal
                safety, privacy, liberty, and freedom from captivity; and

             b. His right to free and equal treatment guaranteed and protected by the
                Equal Protection clause of the Fourteenth Amendment.

          142. By reason of the foregoing, using excessive force, assaulting

Kanwarbir, seizing him, and killing him, Defendants Zuk and Wojcik deprived

Kanwarbir of the rights, remedies, privileges, and immunities granted to every

citizen of the United States, in violation of 42 U.S.C. § 1983, including, but not

limited to, rights guaranteed by the Fourteenth Amendment of the United States

Constitution to be free from gratuitous and excessive force. Defendants Zuk’s and

Wojcik’s conduct manifested deliberate indifference to Kanwarbir’s constitutional

rights.

          143. Defendants Zuk and Wojcik acted under pretense and color of state law

and in their individual and official capacities and within the scope of their respective

employment as STPD officers. Defendants Zuk and Wojcik’s acts were beyond the

                                           23
Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.24 Filed 06/17/21 Page 24 of 33




scope of their jurisdiction, without authority of law, and in abuse of their powers.

Defendants Zuk and Wojcik acted willfully, knowingly, and with the specific intent

to deprive Kanwarbir of his constitutional rights, secured by 42 U.S.C. § 1983, and

the Fourteenth Amendment to the United States Constitution.

      144. Defendants, Wojcik and Zuk, acting under color of state law, violated

the above Constitutionally protected rights by wrongfully detaining Kanwarbir,

depriving him of his freedom, including freedom of movement, and subjecting him

to wrongful an unreasonable search and seizure, including the use of excessive force.

      145. In addition to initially being held at gun point while compliant with

Defendant Wojcik’s commands, Defendants deprived Kanwarbir of personal liberty,

including the freedom of movement, and unreasonably continued the detention of

Kanwarbir, with a continued threat of excessive force regarding a domestic matter.

      146. Defendants also violated the above-mentioned rights of Kanwarbir by

extra-judicially killing him, including after he surrendered to Defendants.

      147. As a direct and proximate result of Defendants’ conduct, Kanwarbir

suffered economic and non-economic damages, including but not limited to physical

injuries, loss of freedom, loss of reputation, mental and emotional distress,

humiliation, embarrassment, anxiety, freight, discomfort, pain, and loss of life.




                                         24
Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.25 Filed 06/17/21 Page 25 of 33




      148. Also, as a direct and proximate result of Defendants’ conduct,

Kanwarbir’s survivors, including his parents and siblings, have sustained loss of

society and companionship, among other losses.

      WHEREFORE, Plaintiff respectfully requests this Honorable Court grant

judgment against Defendants Zuk and Wojcik for compensatory damages for

whatever amount the jury finds necessary, and further demand judgment against

individual Defendants for punitive damages for whatever amount the jury finds

necessary, plus costs of this action, attorney fees, and such other relief as this Court

deems just, proper, and fit.

                                     COUNT II

                     FOURTH AMENDMENT VIOLATION

      149. Plaintiff repeats and re-alleges the foregoing paragraphs, as though

fully set forth herein.

      150. Kanwarbir’s Constitutionally protected rights that Defendants violated

include the following:

          a. His right to be secure in his person, papers, and effects against
             unreasonable searches and seizures under the Fourth Amendment.

      151. By reason of the foregoing, using excessive force, assaulting

Kanwarbir, seizing him, and killing him, Defendants Zuk and Wojcik deprived

Kanwarbir of the rights, remedies, privileges, and immunities granted to every

citizen of the United States, in violation of 42 U.S.C. § 1983, including, but not

                                          25
Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.26 Filed 06/17/21 Page 26 of 33




limited to, rights guaranteed by the Fourth Amendment of the United States

Constitution to be free from gratuitous and excessive force. Defendants Zuk’s and

Wojcik’s conduct manifested deliberate indifference to Kanwarbir’s constitutional

rights.

          152. Defendants Zuk and Wojcik acted under pretense and color of state law

and in their individual and official capacities and within the scope of their respective

employment as STPD officers. Defendants Zuk and Wojcik’s acts were beyond the

scope of their jurisdiction, without authority of law, and in abuse of their powers.

Defendants Zuk and Wojcik acted willfully, knowingly, and with the specific intent

to deprive Kanwarbir of his constitutional rights, secured by 42 U.S.C. § 1983, and

the Fourth Amendment to the United States Constitution.

          153. Defendants Zuk and Wojcik, acting under color of state law, violated

the above Constitutionally protected rights, by wrongfully detaining him, depriving

him of his freedom, including the freedom of movement, and subjecting him to

wrongful and excessive use of force, including shooting him with a shotgun.

          154. In addition to initially being held at gun point while compliant with

Defendant Wojcik’s commands, Defendants deprived Kanwarbir of personal liberty,

including the freedom of movement, and unreasonably continued the detention of

Kanwarbir.




                                          26
Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.27 Filed 06/17/21 Page 27 of 33




      155. As a direct and proximate result of Defendants’ conduct, Kanwarbir

suffered economic and non-economic damages, including but not limited to physical

injuries, loss of freedom, loss of reputation, mental and emotional distress,

humiliation, embarrassment, anxiety, freight, discomfort, pain, and loss of life.

      156. Also, as a direct and proximate result of Defendants’ conduct,

Kanwarbir’s survivors, including his parents and siblings, have sustained loss of

society and companionship, among other losses.

      WHEREFORE, Plaintiff respectfully requests this Honorable Court grant

judgment against Defendants Zuk and Wojcik for compensatory damages for

whatever amount the jury finds necessary, and further demand judgment against

individual Defendants for punitive damages for whatever amount the jury finds

necessary, plus costs of this action, attorney fees, and such other relief as this Court

deems just, proper, and fit.

                                     COUNT III

    VIOLATION OF KANWARBIR’S CONSTITUTIONAL RIGHTS BY
                    SHELBY TOWNSHIP

      157. Plaintiff repeats and re-alleges the foregoing paragraphs, as though

fully set forth herein.

      158. At all times material to this Complaint, Defendant Shelby Township,

through its police department, pursued de facto policies, practices, and customs that

were a direct and proximate cause of the unconstitutional arrest and use of excessive

                                          27
Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.28 Filed 06/17/21 Page 28 of 33




force and the other deprivations of Constitutional rights alleged herein, including the

Fourth and Fourteenth Amendments of the Constitution.

      159. Defendant Shelby Township permitted, encouraged, tolerated, and

ratified a practice of unjustified, unreasonable, and illegal arrests by police officers

in that Defendant Shelby Township failed to properly train, supervise, monitor,

discipline, transfer, counsel, or otherwise control police officers regarding

procedures for arrest management of persons who are afflicted with mental illness,

and where said failure amounted to deliberate indifference to the rights of a person

with whom the police come into contract.

      160. Defendant Shelby Township, through STPD, and acting under the

pretense and color of law, permitted, tolerated, and was deliberately indifferent to a

pattern and practice of excessive force by STPD officers at the time of Kanwarbir’s

killing. This widespread tolerance of excessive force by police officers regardless

of the known mental illness/challenges of the suspect, constituted a municipal

policy, practice, or custom and led to Kanwarbir’s shooting and death.

      161. By permitting, tolerating, and sanctioning a persistent and widespread

policy, practice, and custom of excessive force, regardless of the known mental

illnesses/challenges under which Kanwarbir was killed, Defendant Shelby Township

deprived Kanwarbir of rights, remedies, privileges, and immunities guaranteed to

every citizen of the United States, secured by 42 U.S.C. § 1983, including, but not


                                          28
Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.29 Filed 06/17/21 Page 29 of 33




limited to, the right to be free from gratuitous and excessive force guaranteed by the

Fourth and Fourteenth Amendments to the United States Constitution.

      162. Upon information and belief, Defendant Shelby Township’s systemic

deficiencies include, but are not limited to:

          a. Failing to properly train officers on how to interact, arrest, or apprehend
             suspects that are afflicted with known mental illnesses and/or
             challenges;

          b. Failing to train police officers properly on arrest management and
             applicable law pertaining to suspects that are afflicted with known
             mental challenges, where such failure amounted to deliberate
             indifference to the rights of persons with whom the police come into
             contact; and

          c. Other acts and omissions which will be determined during discovery.

      163. The municipal policymakers of Defendant Shelby Township have

failed to enforce or enact departmental policies in place to train officers in interacting

with, arresting, or apprehending suspects with known mental illnesses or challenges.

      164. As a direct and proximate result of Defendants’ conduct, Kanwarbir

suffered economic and non-economic damages, including but not limited to physical

injuries, loss of freedom, loss of reputation, mental and emotional distress,

humiliation, embarrassment, anxiety, fright, discomfort, pain, and loss of life.

      165. Also, as a direct and proximate result of Defendants’ conduct,

Kanwarbir’s survivors, including his parents and siblings, have sustained loss of

society and companionship, among other losses.


                                           29
Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.30 Filed 06/17/21 Page 30 of 33




      WHEREFORE, Plaintiff respectfully requests this Honorable Court grant

judgment against Defendants for compensatory damages for whatever amount the

jury finds necessary, and further demand judgment against individual Defendants

for punitive damages for whatever amount the jury finds necessary, plus costs of this

action, attorney fees, and such other relief as this Court deems just, proper, and fit.

                                      COUNT IV

          GROSS NEGLIGENCE BY INDIVIDUAL DEFENDANTS

      166. Plaintiff repeats and re-alleges the foregoing paragraphs, as though

fully set forth herein.

      167. Defendants Zuk and Wojcik’s conduct, as described above, which

proximately caused Kanwarbir’s injuries and damages, was grossly negligent

because it was so reckless that it demonstrated a substantial lack of concern for

whether Kanwarbir would be injured.

      168. No magistrate or competent judicial authority had issued a warrant for

Kanwarbir’s arrest and/or detention.

      169. As a proximate cause of defendants grossly negligent actions,

Kanwarbir has suffered the above-mentioned injuries as well as other injuries,

including but not limited to pain and suffering, humiliation, embarrassment, and

physical injuries, including loss of life.




                                             30
Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.31 Filed 06/17/21 Page 31 of 33




      170. Also, as a direct and proximate result of Defendants’ conduct,

Kanwarbir’s survivors, including his parents and siblings, have sustained loss of

society and companionship, among other losses.

      171. Defendants Zuk and Wojcik are also liable for Kanwarbir’s injuries and

damages under MCL 691.1407(2).

      WHEREFORE, Plaintiff respectfully requests this Honorable Court grant

judgment against the individual Defendants for compensatory damages for whatever

amount the jury finds necessary, and further demand judgment against individual

Defendants for punitive damages for whatever amount the jury finds necessary, plus

costs of this action, attorney fees, and such other relief as this Court deems just,

proper, and fit.

                                             Respectfully submitted,

                                             AKEEL & VALENTINE, PLC

                                         By: /s/: Shereef H. Akeel
                                            Shereef H. Akeel (P54345)
                                            Hasan Kaakarli (P81099)
                                            Adam S. Akeel (P81328)
                                            Attorneys for Plaintiff
                                            888 W. Big Beaver Rd., Ste. 420
                                            Troy, MI 48084
                                            (248) 269-9595
                                            shereef@akeelvalentine.com
                                            hasan@akeelvalentine.com
                                            adam@akeelvalentine.com
DATED: June 17, 2021




                                        31
Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.32 Filed 06/17/21 Page 32 of 33




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KARANJIT MALHI, as Personal Representative,
for the ESTATE OF KANWARBIR SINGH
MALHI, deceased,

     Plaintiff,                               Case No.

v                                             Hon.

THE CHARTER OF SHELBY TOWNSHIP,
Police Officer JASON ZUK in his individual
capacity, and Police Officer JOSEPH
WOJCIK in his individual capacity,

      Defendants.
__________________________________________________________________
 SHEREEF H. AKEEL (P54345)
 HASAN KAAKARLI (P81099)
 Akeel & Valentine, PLC
 Attorneys for Plaintiff
 888 W. Big Beaver Rd., Ste. 420
 Troy, MI 48084-4736
 (248) 269-9595
 shereef@akeelvalentine.com
 hasan@akeelvalentine.com


                              JURY DEMAND


     NOW COMES Plaintiff, KARANJIT MALHI, as Personal Representative,

for the ESTATE OF KANWARBIR SINGH MALHI, deceased, by and through his




                                     32
Case 2:21-cv-11424-LVP-KGA ECF No. 1, PageID.33 Filed 06/17/21 Page 33 of 33




undersigned counsel, Akeel & Valentine, PLC, and hereby demands a Trial by Jury

of the above-referenced causes of action.

                                               Respectfully submitted,

                                               AKEEL & VALENTINE, PLC

                                            By: /s/: SHEREEF H. AKEEL
                                               Shereef H. Akeel (P54345)
                                               Hasan Kaakarli (P81099)
                                               Adam S. Akeel (P81328)
                                               Attorneys for Plaintiff
                                               888 W. Big Beaver Rd., Ste. 420
                                               Troy, MI 48084
                                               (248) 269-9595
                                               shereef@akeelvalentine.com
                                               hasan@akeelvalentine.com
                                               adam@akeelvalentine.com
DATED: June 17, 2021


O:\Malhi\Complaint and Jury Demand.docx




                                          33
